DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 as presented in the Amendment filed on 18 August 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2005/0216324 A1 to Maithell et al. (“Maithell”) in view of U.S. Pat. App. Pub. No. 2016/0307145 A1 to Banerjee et al. (“Banerjee”), and further in view of U.S. Pat. No. 10,317,870 B1 to Burnett et al. (“Burnett”).
Regarding claim 1, Maithell teaches the following limitations:
“A computer-implemented method of assigning resources to facilitate executing a task, the method comprising” steps listed below. Maithell teaches, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program module 8.” Maithell teaches, in para. [0037], “FIG. 2 is a flow chart illustrating the steps in the scheduling method 10 that may be implemented by the computer system 1 illustrated in FIG. 1. This method 10 comprises the steps of defining the project tasks 11, defining the resources 15, defining the global costs 17, the project costs 19, defining the search strategy 21, defining the risks 23, defining the business goal or business goals 25, constructing an optimized schedule 27, tracking the project progress 29 and updating the schedule 31.”
“By a processor coupled to a memory with computer code instructions stored thereon,” performing steps listed below. Maithell teaches, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any suitable device suitable for inputting data into the computer system 1, such as a 
“Filtering available resources for executing the task based on at least one criterion, to produce a set of selected resources.” Maithell teaches, in para. [0051], “Referring to FIG. 4 illustrated are the steps involved in defining the resources 15. Defining the resources 15 comprise a number of steps in no specific order: defining the resources necessary for each task identified 211; optionally identifying and defining any alternative resources 213; specifying the time required to complete each task with each of the resources and combinations of resources and any alternative resources 215; identifying and defining the costs associated with each resource 217; specifying the minimum and maximum quantity of each resource available 219; creating the resource calendar 221; and creating a global calendar for a group of resources 223.” Maithell also teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” The identification of resources for completing tasks based on skills in Maithell reads on the claimed “filtering,” the skills in Maithell read on the claimed “at least one 
“For each of the selected resources, calculating an impact value associated with assignment of the respective selected resource for execution of the task, the impact value quantitatively indicates a schedule impact of assigning the respective selected resource.” Maithell teaches, in para. [0017], “identifying and defining, for each of the tasks, a first resource able to complete the task and for each first resource defining the time to complete the task using the first resource, any costs associated with the first resource and any additional information associated with the first resource; identifying and defining, for at least one of the tasks, a second resource capable of completing the at least one of the tasks and for the second resource defining the time to complete the at least one of the tasks using the second resource, any costs associated with the second resource and any additional information associated with the second resource; defining at least one goal; generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules.” Maithell teaches, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal.” Consideration of the first resource and the second resource in Maithell reads on the claimed “for each of the selected resources.” Determining values and/or optimization scores associated with using the first resource to create a schedule for the task and using the second resource to create an alternative schedule for the task, in Maithell, reads on the claimed “calculating an impact value associated with assignment of the respective 
Comparing “each of the selected resources according to the calculated impact values.” Maithell teaches, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules.” Maithell teaches, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value or best optimization score in Maithell is a form of comparing, the first resource and the second resource in Maithell read on the claimed “selected resources,” and the values and optimization scores in Maithell read on the claimed “calculated impact values.” Where alternative schedules are generated based on the use of alternative resources, a score for a schedule also is a score for the resource used to generate the schedule.
“Generating an optimized schedule for the task based on the highest” “selected resource associated with the task, such that the optimized schedule is 
Banerjee teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Maithell:
The comparing of “each of the selected resources” involves “ranking each of the selected resources.” Maithell teaches, in its claim 9, “allowing a user to choose from a range of alternate schedules with different optimization scores and returning an optimized schedule based on the user's selection.” Banerjee teaches, in para. [0047], “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more 
The “highest” “selected resource” includes the “highest ranked selected resource.” See the immediately preceding bullet point regarding the rankings taught by Banerjee being applied to the teachings of Maithell. The resource associated with the highest ranked schedule in the combination of Maithell and Banerjee reads on the claimed “highest ranked selected resource.”
Banerjee teaches, in its abstract, evaluating project schedules on a computer system, similar to the claimed invention and to Maithell. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling comparing and optimizing processes of Maithell to include the ranking of alternative schedules generated based on alternative resources of Banerjee, so that project migration managers may use embodiments of the invention to quickly evaluate and compare costs across multiple migration scenarios having different process and resource alternatives without actually implementing them, and assists them in making statistically robust plans that respect time and cost or other considerations important to a project, as taught by Banerjee (see para. [0015]).
Burnett teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Maithell and Banerjee:
“Communicating with at least one of the selected resources, through a network interface, to program the at least one of the selected resources to operate based on the optimized schedule.” As noted above, the combination of Maithell and 
Burnett teaches, in col. 1, ll. 9 and 10, managing the manufacturing of products, similar to the claimed invention and to the combination of Maithell and Banerjee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented the optimized schedule taught by the combination of Maithell and Banerjee, through direct control of resources as taught by Burnett, for harnessing efficiency gains stemming from automating tasks, as taught by Burnett (see col. 5, ll. 1-4).
Regarding claim 2, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the at least one criterion is at least one of: capabilities and availability required for the task.” Maithell teaches, in its abstract, 
Regarding claim 3, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources are measured according to at least one key performance indicator (KPI), such that the impact value is calculated as a value of the KPI.” Maithell teaches, in para. [0074], that “the business goals and operational goals of a schedule are defined 25. A business goal can be either a business objective or a business constraint and an operational goal can be either an operational objective or an operational constraint. An objective is a variable for the schedule for which the present invention will attempt to find an optimized schedule where this value of that variable is the ‘best’ (minimum or maximum) for the optimized schedule in relation to all of the other schedules. A constraint is a variable for the schedule for which an upper value, lower value or exact value of the variable in the 
Regarding claim 4, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 3, wherein the at least one KPI includes: duration impact on the schedule, cost impact on the schedule, quality impact on the schedule, and risk impact on the schedule.” Maithell teaches, in para. [0069], “identifying and defining the risks related to the project 23 and using these defined risks to alter the schedule timing in accordance with any of the well known present 
Regarding claim 5, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 3, wherein the ranking orders the selected resources according to the calculated KPI value associated with assignment of each respective selected resource.” As explained in the rejection of claims 1 and 3, Maithell teaches the claimed “selected resources,” “KPI value,” and “assignment” 
Regarding claim 6, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating an optimized schedule further comprises receiving user input via a user interface, to select: (i) the at least one criterion and (ii) one or more of the ranked selected resources.” Maithell teaches, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program module 8.” Maithell teaches, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any suitable device suitable for inputting data into the computer system 1, such as a keyboard, mouse or data 
Regarding claim 7, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources include at least one of: people, equipment, computer processing, and computer memory.” Maithell teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling.” Banerjee teaches, in para. [0018], that “In an embodiment, planning system 100 may generate one or more schedules for performing tasks in a project. In one example, the project may be a cloud migration project having corresponding tasks performable using one or more resources including, for example, computing systems, software, and personnel.” The rationales for combining the teachings of Maithell and Burnett with Banerjee to reject claim 1 also are applicable to the rejection of claim 7 in view of the cited references.
Regarding claim 8, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the ranking of the selected resources is performed in real-time by retrieving the at least one criterion and a unit impact for the selected resources from at least one index in a database.” As explained in the rejection of claim 1 above, Maithell teaches elements reading on the claimed 
Regarding claim 9, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the schedule comprises automatically programming at least one of: a calendar application, manufacturing execution system (MES), and an Internet of Things (IoT) computing device.” Maithell teaches, in para. [0057], “Next create the resource calendar 221 This step 221, involves creating a resource calendar for each resource identified and/or available; This is a calendar showing the working/non-working days and times of a resource, i.e. if employees only work 9 to 5 and don't work on weekends, statutory or other holidays.” Maithell teaches, in para. [0058], “Next create the global calendar 223. This step 223, involves creating a global calendar which would define the working/non-working days and times of a group of resources, and statutory and other holidays.” The creating of calendars in Maithell reads on the claimed “automatically programming at least one of: a calendar application.” Additionally or alternatively, as noted in the rejection of claim 1 above, Burnett teaches programming networked equipment that reads on the claimed “Internet of Things (IoT) computing device.” The rationales for combining the teachings of Maithell and Banerjee with Burnett to reject claim 1 also are applicable to the rejection of claim 9 in view of the cited references.
Regarding claim 10, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the optimized schedule causes transferring or configuring a subset of the selected resources at a physical site or on a physical device.” Maithell teaches, in para. [0002], “Some 
	Regarding claims 11-20, while the claims are of different scope relative to claims 1-10, the claims nevertheless recite limitations similar to the limitations recited by claims 1-10. Accordingly, the rationales for rejecting claims 1-10, as outlined above, also are applicable for rejecting claims 11-20. Claims 11-20 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of Maithell, Banerjee, and Burnett.

Response to Arguments
Applicant’s arguments, on pp. 6 and 7 of the Amendment, regarding the 35 USC 103 rejection of claims 1-20 in view of the combination of Maithell, Banerjee, and Burnett, have been fully considered, but are unpersuasive. As such, the obviousness rejection has been maintained. The arguments raised by the applicant are addressed in detail in the paragraphs below.
Regarding claim 1, the applicant argues that the combination of Maithell, Banerjee, and Burnett fails to teach or suggest “generating an optimized schedule for the task based on the highest ranked selected resource associated with the task, such that the optimized schedule is accomplished using a selected resource that causes a minimized impact to the optimized schedule.” (See Amendment, pp. 6 and 7.) The applicant submits that none of the cited references describes a solution that focuses on a best or highest ranked resource as generally 
The examiner finds the above arguments unpersuasive. Full explanations of the rationales the examiner applied to reject claim 1 based on the combination of Maithell, Banerjee, and Burnett are explained in detail in the 35 USC 103 section above. Specifically, while the applicant views Maithell as teaching a best schedule scheme, and views the claimed invention as describing an apparently different best resource candidate technique, the examiner views Maithell as teaching both a best schedule scheme and a best resource candidate technique. Maithell teaches:
“Referring again to FIG. 2, once all the steps identifying the tasks 11 are complete, the resources available must be identified and defined 15.” (See Maithell, para. [0050].)

“For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people.” (See Maithell, para. [0052].)

“Optionally, alternative resources for each task can be identified and defined 213. Often certain resources are identified that can be used to complete a task, however, in a number of cases alternative resources can be used to complete the same task.” (See Maithell, para. [0053].)

“The search space identifies and defines where the optimal schedule may be in. Some of this search space is embedded in the definition of the tasks, the resources and the optimization operators. Specifically, the search space may be defined as a result of the definition of project tasks 11 and resources 15, including; the definition of alternative types of the resources that can be used to undertake each of the tasks.” (See Maithell, para. [0067].)

“’Optimization’ is used in the present sense as referring to a process of traversing a space of possible schedules using the search strategy and the optimization operators. When a schedule has been ‘optimized’ in accordance with the present invention, it means that several candidate schedules have been evaluated and 

“After the method 27 is started 501, the search strategy and the optimization operators are input 503. The optimization operators receive instructions from the search strategy and move the search to a new node in the defined search space for each schedule during the optimization process 27 and can include: alternative resource selection.” (See Maithell, para. [0084].)

“Next, a set of schedules containing one or more schedules must be generated 505. These schedules must be generated in such a manner that the constraints imposed on the tasks and the resources are taken into account and the schedule generated is a feasible schedule.” (See Maithell, para. [0085].)

“Determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule; and returning the optimized schedule.” (See Maithell, claim 1.)

“Identifying and defining, for each of the tasks, a first resource able to complete the task,” “identifying and defining, for at least one of the tasks, a second resource capable of completing the at least one of the tasks,” and “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules; and returning the schedule with the best value of the at least one goal.” (See Maithell, claim 34.)

In one exemplary scenario contemplated by Maithell, where a schedule is generated for a resource, another schedule is generated for another resource, scores are assigned to the resources, and the schedule with the best score is selected, the schedules are representative of the respective resources, because the resources gave rise to the schedules. In other words, each schedule and its respective resource are one and the same, because assigning a score to a schedule that was generated based on selection of a resource is the same as assigning the score to the resource that spawned the schedule. As such, Maithell is both a best schedule scheme and a best resource candidate technique. Furthermore, in an additional or alternative interpretation of the teachings of Maithell, the schedules that are generated in Maithell read on the claimed “impact values,” ranking the resource-based schedules in Maithell (per the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624